
	
		II
		110th CONGRESS
		1st Session
		S. 2061
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mrs. Murray, Mr.
			 Dodd, Mrs. Clinton,
			 Mr. Obama, Mrs.
			 Boxer, Mr. Schumer,
			 Ms. Cantwell, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to exempt
		  certain home health workers from the provisions of such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Home Health Care Act of
			 2007.
		2.Amendments to the Fair
			 Labor Standards Act of 1938
			(a)Home health
			 workersSection 213(a)(15) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 213(a)(15)) is amended to read as follows:
				
					(15)any employee
				employed on a casual basis in domestic service employment to provide
				babysitting services or any employee employed on a casual basis in domestic
				service employment to provide companionship services for individuals who
				(because of age or infirmity) are unable to care for themselves (as such terms
				are defined and delimited by regulations of the
				Secretary);
					.
			(b)DefinitionSection
			 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended by adding
			 at the end the following:
				
					(z)Casual
				basis means employment which is irregular or intermittent, and which is
				not performed by an individual whose vocation is the provision of babysitting
				or companionship services or an individual employed by an employer or agency
				other than the family or household using their services. Employment is not on a
				casual basis, whether performed for one or more family or household employers,
				if such employment for all such employers exceeds 20 hours per week in the
				aggregate.
					.
			
